internal_revenue_service index numbers number release date cc dom corp plr-110723-98 date re partnership business a a corporation a b partnership general_partner c d corporation b disregarded llc1 disregarded page plr-110723-98 partnership group a sub sub sub disregarded llc2 dear we respond to your letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated july october november and date the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process partnership is a publicly_traded_partnership within the meaning of sec_7704 of the code partnership owns a percent greater than percent of the vote and value of the corporation a stock and a b percent limited_partnership_interest in partnership general_partner a partnership is the sole general_partner of partnership general_partner owns c percent of the corporation a stock and a d percent general_partnership interest in partnership partnership corporation a and partnership engage in business a business a properties are located in several geographic regions across the us and contain many different types of assets the varying products of which are sold to customers all over the world partnership has formed corporation b a corporation which intends to qualify as a real_estate_investment_trust within the meaning of sec_856 - of the code corporation b has organized a wholly owned single member limited_liability_company disregarded llc1 corporation b will not elect to treat page plr-110723-98 disregarded llc1 as a separate_entity for federal_income_tax purposes corporation b and disregarded llc1 have organized a limited_partnership disregarded partnership corporation b owns the limited_partnership_interest and disregarded llc1 owns the general_partnership interest corporation b and disregarded llc1 will not elect to treat disregarded partnership as a separate_entity for federal_income_tax purposes in order to attract new investment and to attempt to obtain an investment grade credit rating the taxpayer proposes the following steps the proposed transaction corporation a will recapitalize its currently outstanding shares of stock held by general_partner and partnership into class b nonvoting_stock group a will contribute cash to corporation a in exchange for corporation a class a voting_stock partnership and group a will form sub sub and sub partnership will contribute property to each sub in exchange for each sub’s class b nonvoting_stock and each sub’s assumption of certain liabilities group a will contribute cash to each sub in exchange for each sub’s class a voting_stock general_partner will merge with and into corporation b under applicable state law while simultaneously partnership will merge with and into disregarded partnership under applicable state law together the mergers as a result of the mergers i corporation b will acquire all of general partner’s assets and disregarded partnership will acquire all of partnership 1’s assets ii interests in general_partner and partnership will be converted into shares of stock in corporation b and iii general_partner and partnership will terminate corporation b will organize a wholly owned single member limited_liability_company disregarded llc2 corporation b will transfer its d percent general_partnership interest in partnership to disregarded llc2 corporation b will contribute its corporation a class b nonvoting_stock and its interest in disregarded llc2 to disregarded partnership disregarded partnership will then transfer the corporation a class b nonvoting_stock page plr-110723-98 received from corporation b along with its corporation a class b nonvoting_stock to partnership corporation b will give serious consideration to undertaking a public offering of stock within one year of the transactions described in steps - the following representations have been made concerning the proposed transaction a the fair_market_value of the corporation a class b nonvoting_stock received by partnership and general_partner will be approximately equal to the fair_market_value of the corporation a stock exchanged b each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction c_corporation a will have no securities outstanding immediately prior to step d the stock received by partnership and general_partner will be transferred to corporation b in connection with the mergers corporation b has no plan or intention to dispose_of the corporation a class b stock e no fractional shares will be issued f no property other than corporation a stock will be issued g corporation a will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of corporation a h corporation a will continue to conduct its current business operations i step will occur under a plan_of_reorganization agreed upon before the transaction j corporation a is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 k corporation a has no plan to redeem or otherwise reacquire any stock to be issued page plr-110723-98 l there have been no redemptions or acquisitions of corporation a stock during the last five years m no stock_or_securities will be issued for services rendered to or for the benefit of sub sub or sub in connection with the proposed transaction no stock_or_securities will be issued in exchange for indebtedness of any of sub sub or sub or for interest on indebtedness of any of sub sub or sub n the transfer is not the result of the solicitation by a promoter broker or investment house o partnership and group a will not retain any rights in the property transferred to sub sub or sub p no stock will be transferred to sub sub or sub q the adjusted_basis and the fair_market_value of the assets to be transferred by partnership and group a to sub sub and sub will in each instance be equal to or exceed the sum of the liabilities to be assumed by sub sub and sub respectively plus any liabilities to which the transferred assets are subject r the liabilities of partnership and group a to be assumed by sub sub and sub were incurred in the ordinary course of business and are associated with the assets to be transferred or businesses previously owned by partnership and partnership s there is no indebtedness between sub sub or sub and partnership or group a and there will be no indebtedness created in favor of partnership or group a t the transfers and exchanges will occur under a plan agreed upon before the proposed transaction in which the rights of the parties are defined u all exchanges will occur contemporaneously v there is no plan or intention on the part of sub sub or sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction page plr-110723-98 w taking into account any issuance of additional shares of sub sub or sub stock any issuance of stock for services the exercise of any sub sub or sub stock_rights warrants or subscriptions and the sale exchange transfer by gift or other_disposition of any stock of sub sub or sub to be received in the exchange partnership and group a will be in control of each of sub sub and sub within the meaning of sec_368 x partnership and group a each will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to sub sub and sub respectively y sub sub and sub will remain in existence and retain and use the property transferred to them in a trade_or_business z there is no plan or intention by sub sub or sub to dispose_of the transferred property other than in the normal course of business operations aa each of the parties will pay its own expenses if any incurred in connection with the proposed transaction bb neither partnership nor group a is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of either debtor cc neither sub sub nor sub will be personal_service_corporations within the meaning of sec_269a dd no stock_or_securities will be issued for services rendered to or for the benefit of corporation b no stock_or_securities will be issued in exchange for indebtedness of corporation b or for interest on indebtedness of corporation b ee the transfer is not the result of the solicitation by a promoter broker or investment house ff neither partnership nor general_partner will retain any rights in the property transferred to corporation b page plr-110723-98 gg partnership and general_partner are transferring percent of the corporation a class b nonvoting_stock to corporation b in the mergers hh the adjusted_basis and the fair_market_value of the assets to be transferred by partnership and general_partner to corporation b will be equal to or exceed the sum of the liabilities to be assumed by corporation b plus any liabilities to which the transferred assets are subject ii the liabilities of partnership and general_partner to be assumed by corporation b were incurred in the ordinary course of business and are associated with the assets to be transferred jj there is no indebtedness between corporation b and partnership or general_partner and there will be no indebtedness created in favor of partnership or general_partner as a result of the proposed transaction kk the transfers and exchanges will occur under a plan agreed upon before the proposed transaction in which the rights of the parties are defined ll all exchanges will occur contemporaneously mm there is no plan or intention on the part of corporation b to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction nn taking into account any issuance of additional shares of corporation b’s stock any issuance of stock for services the exercise of any corporation b stock_rights warrants or subscriptions a public offering of corporation b’s stock and the sale exchange transfer by gift or other_disposition of any stock of corporation b deemed to be received in the exchange stock deemed received by partnership and general_partner in the mergers will represent control of corporation b within the meaning of sec_368 oo partnership and general_partner each will be deemed to receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to corporation b page plr-110723-98 pp corporation b will remain in existence and retain and use the property transferred to it in a trade_or_business qq there is no plan or intention by corporation b to dispose_of the transferred property other than in the normal course of business operations rr each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction ss neither partnership nor general_partner is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities deemed received in the exchange will not be used to satisfy the indebtedness of such debtor tt corporation b will not be a personal_service_corporation within the meaning of sec_269a uu the corporation b shares deemed received by partnership and general_partner in the mergers will be distributed immediately as part of the mergers vv neither partnership nor general_partner has incurred any debt to acquire assets with a principal purpose of avoiding or reducing the effect of sec_731 we rule as follows with respect to the proposed transaction the exchange by partnership and general_partner of corporation a common_stock for corporation a class b nonvoting_stock will be a recapitalization within the meaning of sec_368 corporation a will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by partnership or general_partner upon the exchange of corporation a common_stock for corporation a class b nonvoting_stock in step sec_354 no gain_or_loss will be recognized by corporation a upon the receipt of its common_stock in exchange for corporation a class b nonvoting_stock in step sec_1032 the basis of the corporation a class b nonvoting_stock received by partnership and general_partner in page plr-110723-98 step will in each case be the same as the aggregate basis of the corporation a common_stock exchanged therefor sec_358 the holding_period of partnership 1's and general partner’s corporation a class b nonvoting_stock will in each case include the holding_period of the common_stock surrendered therefor provided the common_stock is held as a capital_asset or is property described in sec_1231 on the date of the exchange sec_1223 neither partnership nor group a will recognize gain_or_loss in connection with step sec_351 and sec_357 partnership 2's and group a’s bases in stock received in step will equal the basis of the property transferred in exchange therefor reduced by the sum of the liabilities assumed by the particular corporate subsidiary or subject_to which assets transferred were taken other than liabilities excluded by sec_357 sec_358 and sec_358 partnership 2's and group a’s holding periods in stock received in step will include the period during which the property transferred to each corporate subsidiary was held by partnership or group a provided that such property was a capital_asset or property described in sec_1231 on the date of step partnership 2's and group a’s holding periods in stock received in exchange for a contribution of property other than capital assets or property described in sec_1231 will begin on the day after step if assets other than capital assets and property described in sec_1231 are contributed along with capital assets or property described in sec_1231 partnership 2's and group a’s holding periods in stock received in step will be split neither sub sub nor sub will recognize gain_or_loss on its receipt of property from partnership and group a solely in exchange for common_stock of the transferee corporation sec_1032 each corporate subsidiary’s basis in the property received from partnership and group a in step will equal the basis of such property in the hands of partnership or group a immediately prior to step page plr-110723-98 each corporate subsidiary’s holding_period in the property received from partnership and group a in step will include the periods during which partnership or group a held such property sec_1223 disregarded llc1 disregarded partnership disregarded llc2 and partnership will not be treated for federal_income_tax purposes as entities separate from corporation b sec_301_7701-2 the mergers will be treated as transfers of partnership 1's and general partner’s assets to corporation b in exchange for corporation b shares and the assumption_of_liabilities followed by a distribution of corporation b shares in liquidation of partnership 1's and general partner’s interests the assets held directly and indirectly by partnership and general_partner represent a diversified portfolio of assets prior to the mergers with the result that no diversification will result from the mergers within the meaning of sec_1_351-1 the corporation b shares acquired by the partners in the mergers will satisfy the control requirement of sec_351 rev_rul 1984_2_cb_88 situation no gain_or_loss will be recognized by general_partner upon the transfer to corporation b of general partner’s assets in the merger even if such transfer is in connection with a public offering of corporation b stock sec_351 and sec_357 general partner’s basis in corporation b shares deemed received in the merger will equal the basis of the property transferred in exchange therefor reduced by the sum of the liabilities assumed by corporation b or subject_to which assets transferred were taken sec_358 and sec_358 sec_304 and not sec_351 and not so much of sec_357 and sec_358 as relates to sec_351 will apply to the acquisition by corporation b from partnership of that portion of the corporation a stock deemed exchanged for liabilities of partnership assumed by corporation b attributable to corporation a stock sec_304 the acquisition by corporation b from partnership of the portion of the corporation a stock deemed exchanged page plr-110723-98 for liabilities of partnership assumed by corporation b attributable to corporation a stock will be treated as a distribution in redemption of the corresponding portion of partnership 1’s corporation b stock partnership and corporation b will be treated in the same manner as if partnership had transferred the portion of the corporation a stock so acquired to corporation b in exchange for a corresponding portion of corporation b stock in a transaction to which sec_351 applies and then corporation b had redeemed the corresponding portion of stock it was treated as issuing sec_304 the deemed redemption distribution will constitute a dividend to the extent of the earnings_and_profits of corporation b and corporation a the balance of the deemed redemption distribution if any will reduce partnership 1's basis in the corporation b stock sec_301 the remaining balance of the deemed redemption distribution if any will be treated as gain from the sale_or_exchange of property sec_301 no gain_or_loss will be recognized by partnership upon the transfer to corporation b of the corporation a stock not described in ruling and other assets solely in exchange for corporation b stock and the assumption by corporation b of liabilities of partnership not attributable to corporation a stock even if such transfer is in connection with a public offering of corporation b stock sec_351 and sec_357 partnership 1's basis in corporation b shares deemed received in the merger will equal the basis of the property transferred in exchange therefor reduced by i the sum of the liabilities assumed by corporation b or subject_to which assets transferred were taken other than liabilities attributable to corporation a stock described in ruling and ii if applicable and to the extent applicable the amount specified in sec_301 as provided in ruling sec_358 and d partnership 1's and general partner’s holding_period in corporation b shares deemed received in the mergers includes the period during which the property transferred to corporation b was held by partnership and general_partner provided that such property was a capital_asset or property described in sec_1231 on the date of the mergers partnership 1's and general partner’s holding_period in corporation b shares deemed received in exchange for a contribution of property page plr-110723-98 other than capital assets or property described in sec_1231 will begin on the day after the mergers if assets other than capital assets and property described in sec_1231 are contributed along with capital assets or property described in sec_1231 partnership 1's and general partner’s holding_period in corporation b shares deemed received will be split corporation b will recognize no gain_or_loss upon its receipt of property from partnership and general_partner in exchange for its common_stock in the mergers sec_1032 corporation b’s basis in the property received from partnership and general_partner in the mergers will equal the basis of such property in the hands of partnership and general_partner immediately prior to the mergers corporation b’s basis will be determined with reference to any special basis_adjustment to such assets under sec_743 except to the extent that the partners use any such special basis_adjustment to reduce their share of any gain recognized by partnership or general_partner resulting from the property transfer partnership 1’s or general partner’s gain if any relates to amounts recognized on the transfer of property by partnership or general_partner to corporation b under sec_351 and sec_304 determined without reference to any basis_adjustment to the transferred property under sec_743 corporation b’s holding_period in the property received from partnership and general_partner in the mergers will include the period during which partnership and general_partner held such property sec_1223 under sec_1_731-2 the deemed_distribution of corporation b shares to the partners upon the liquidation of partnership and general_partner pursuant to the mergers will not by reason of the application of sec_731 be treated as a distribution of money under sec_731 in general the partners will not recognize gain upon their receipt of corporation b shares on the liquidation of partnership and general_partner however corporation b’s assumption of partnership 1’s and general partner’s liabilities immediately prior to the liquidation of partnership and general_partner will decrease each respective partner’s share of partnership 1’s and general partner’s liabilities and page plr-110723-98 will be a constructive distribution of money to the partners thus decreasing the adjusted_basis of each partner’s interest in partnership and general_partner under sec_733 this constructive distribution will result in gain to a partner to the extent the money deemed distributed under sec_752 exceeds the adjusted tax basis of the partner’s interest under sec_731 the basis of corporation b shares received by the partners in liquidation of partnership and general_partner will with respect to each of the partners equal the adjusted_basis of such partner’s interest in partnership and general_partner under sec_732 the basis in corporation b shares will reflect the partner’s special basis_adjustment under sec_743 if any reduced however by any special basis_adjustment used by the partner to reduce his share of any gain recognized by partnership and general_partner in connection with the mergers partnership 1's and general partner’s gain if any will relate to amounts recognized on the transfer of property by partnership and general_partner to corporation b under sec_351 and sec_304 determined without reference to any basis_adjustment to the transferred property under sec_743 the holding_period of corporation b shares received by a partner in liquidation of partnership and general_partner will include the period during which partnership and general_partner are deemed to have held the corporation b shares under sec_735 we express no opinion about the tax treatment of the proposed transaction under any provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular we express no opinion as to whether corporation b qualifies as a real_estate_investment_trust under sec_856 - or to any other application of sec_856 to the proposed transaction pursuant to a power_of_attorney on file in our office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the page plr-110723-98 taxable_year in which the transaction covered by this letter is consummated sincerely yours assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
